Title: Abigail Adams to John Adams, 12 January 1789
From: Adams, Abigail
To: Adams, John


        
          New york Janry 12th 1788 [1789]
          my dearest Friend
        
        I last wednesday received yours of Decbr 28 and should have answerd by the post of thursday but that the mail for thursday closes on wednesday Evening and does not give time for any replie to Letters which come by that post. I wrote you from this place on sunday last. at that time I was in hopes I should have been on my journey home before this, as we have every thing in readiness to set out the day that we can get a sufficient quantity of snow. Col Smith will bring me home at all events, even tho I should finally be obliged to come in a carriage which we should be glad to avoid at this Season as the Roads are bad, and the Ferries worse for crossing the stages change at the Ferries, & do not cross at this season
        Mrs Smith would even now venture to providance by water rather than be dissapointed of her visit but with a young Baby and at this dangerous Season of the year Her Friends all disswade her. tho I am sometimes more than half a mind to try it, the expence of taking a coach & sending for me at this uncertain period when it might be detain’d by Snow before it reach’d half way, would be really too great and I had rather suffer many inconveniencies than you should attempt it. half a foot of snow or less would answer very well, & we have daily reason to look for it. we have however concluded not to bring william with us, as we imagine he will be much more troublesome than the Baby. this is the Time that I hoped to have been at Home. I know you must be Lonesome—and my Boys want looking after or rather their things.
        I am glad to find that Massachusetts behave so well. in this state the Legislature & senate are at such varience that it is not expected that there will be any choice at all, and should that be the case, they have little hopes of keeping Congress here. you judged right with respect to the sitting of Congress. there is not the least probability of there meeting, nor is there any occasion for it, on account of ushering in the New one. for when the New Senate & House come together they chuse a pressident to receive and count the votes from the different States, & declare the choice this is said to be the mode pointed out by the constitution. the next post will bring us the choice of conneticut.
        Since my arrival in Town I have received every mark of politeness and attention from this people which I could have desired. Sir John & Lady Temple were among the first to visit me. I have been to Count montier to a Ball given by him; and to the Assembly. I have dinned at one place & supped at an. or nether Sat at table (for suppers I discard), untill I am fully satisfied with dissipating. we have however kept very good Hours, as mrs Jay is like to have an addition to her Family she is obliged to be circumspect. my own Heaeth is much better this winter than it has been for several years. I attribute it much to my Journey. I want to know how you bear the cold. last Evening we had a light fall of snow just sufficient to cover the Grund but it will all run to day. the clouds are however gathering for more. I hope I shall not have occasion to write again before I see you. my Love to the children & to Brother & Sister Cranch with whom I sympathize under their late affliction. I would write to sister—but hope soon to see her. be so good as to tell Brisler that he must keep some of the pears untill we come mr & mrs Jay desire their affectionate Regards to you. he is a plain as a Quaker, and as mild as New milk, but under all this, an abundance of Rogury in his Eye’s. I need to say to you who so well know him, that he possesse’ an excellent Heart. mrs Jay has all the vivacity of a French woman blended with the modesty & Softness of an American Lady.
        adieu visiters call upon me. I have received & returnd more than forty visits already—
        Yours affectionatly
        Abigail Adams
      